Case 9:18-cv-81455-RLR Document 31 Entered on FLSD Docket 11/14/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

  DIANA WAGHER and JASON WAGHER,

          Plaintiffs,

  v.                                                        Case No. 9:18-CV-81455-DMM

  OCWEN LOAN SERVICING, LLC,

          Defendant.

                               NOTICE OF PENDING SETTLEMENT

          Plaintiffs, Diana Wagher and Jason Wagher, by and through the undersigned counsel, hereby

  notifies the Court that the parties have reached a settlement with regard to this case and are presently

  drafting and finalizing the settlement agreement, and general release or documents. Upon execution of the

  same, the parties will file the appropriate dismissal documents with the Court.



                                                   Respectfully submitted,

                                                   s/ Octavio Gomez______________________
                                                   Octavio Gomez
                                                   Florida Bar No.: 338620
                                                   Morgan & Morgan, Tampa, P.A.
                                                   One Tampa City Center
                                                   201 N Franklin Street, 7th Floor
                                                   Tampa, Florida 33602
                                                   Telephone: (813) 223-5505
                                                   Facsimile: (813) 559-4845
                                                   TGomez@ForThePeople.com
                                                   JessicaK@ForThePeople.com
                                                   Counsel for Plaintiff




                                                  Page 1 of 2
Case 9:18-cv-81455-RLR Document 31 Entered on FLSD Docket 11/14/2019 Page 2 of 2




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 14, 2019, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system, which will automatically serve a copy

  on all counsel of record.

                                                    s/Octavio Gomez
                                                    Octavio Gomez




                                           Page 2 of 2
